Citation Nr: 1014478	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  04-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran has verified active duty from May 1974 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This case was previously before the Board in November 2007 
when it was remanded for further development. 

The  issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for coronary artery disease and entitlement to an 
evaluation in excess of 10 percent disabling for hypertension 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  See statements 
from the Veteran dated in May 2008 and December 2009.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the prior Board remand, dated in November 2007, 
the Veteran seeks service connection for an acquired 
psychiatric disorder to include PTSD.  A May 1990 service 
medical record reveals that he reported symptoms of "trouble 
sleeping, excess worry and depression" and that he lost a 
friend during the action in Panama.  The provision diagnosis 
was "possible PTSS [post-traumatic stress syndrome]."  
However, after psychiatric consultation the impression was 
"no psychiatric diagnosis at this time."  The service 
medical records do not reflect any other complaints, or 
diagnosis, of any psychiatric disorder.

The Veteran filed his claim for PTSD in June 2003.  He was 
afforded a VA examination in September 2003.  At that time 
the examiner noted that the Veteran exhibited some PTSD 
symptoms but that he did not meet the full criteria for a 
diagnosis of PTSD pursuant to DSM-IV-TR.  The examiner 
diagnosed the Veteran with mild generalized anxiety disorder, 
mild major depressive disorder, and personality disorder with 
schizoid, avoidant, and schizotypal features.  However, the 
examiner did not provide an opinion regarding whether these 
diagnosed psychological disorders were incurred in or related 
to the Veteran's service.

In November 2007, the Board remanded the Veteran's claim, in 
part, for the Veteran to be afforded a VA C&P examination 
regarding the nature, extent, and etiology of any acquired 
psychiatric disorder, including PTSD, found to be present.  

Subsequently, in September 2009, the Veteran was afforded a 
VA C&P examination.  The examiner noted that the Veteran's 
treatment records revealed that the Veteran was prescribed 
Trazodone but was not diagnosed with any mental health 
condition.  The examiner further noted that the medical 
records did not reveal any evidence of depression or anxiety.  
After examination, examiner reported that the Veteran did not 
meet the criteria for a diagnosis of PTSD.  The examiner did 
not report any Axis I diagnosis and stated that a diagnosis 
could not be made based on the available information without 
resorting to speculation.  The examiner noted that the 
Veteran's records of treatment reveal that the Veteran has 
refused medication and treatment and has not been noted to 
have symptoms of emotional distress.  In addition, the 
examiner noted that the Veteran's psychological interview 
information did not correlate with the objective 
psychological testing results.  As such, the examiner stated 
that he was "not making a diagnosis on Axis I."  The 
examiner further stated that he could not state that the 
Veteran had "any sort of mental health diagnosis or any 
mental health problems, which can be linked to his military 
service based on available information reviewed in this 
examination."  

The Board notes that the Veteran's treatment records reveal 
that the Veteran reported depression, anxiety, and PTSD in 
May 2003 and that a PHQ-9 screening, performed in June 2008, 
was suggestive of severe depression.  Depression was then 
diagnosed.  The examiner did not comment upon these treatment 
notes.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  As the 
Board ordered in its November 2007 remand that an opinion be 
obtained regarding the Veteran's current diagnosis and 
regarding the etiology of the Veteran's current condition the 
issue must be remanded for an opinion to be rendered 
regarding the Veteran's current diagnosis if any and for an 
opinion to be rendered regarding whether any current 
psychiatric disorder is related to the Veteran's active 
service.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner stated 
that he could not determine whether the Veteran has a current 
psychiatric disorder without resort to speculation and did 
not address a 2008 diagnosis of depression.  As such, the 
Board has no discretion and must remand the claim.

Since the claims file is being returned it should also be 
updated to include recent relevant VA treatment records 
dating from May 1, 2009.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file 
relevant VA medical records pertaining to 
the Veteran that date from May 1, 2009.  

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder to include PTSD 
found to be present.  The examiner is 
requested to offer an opinion as to the 
etiology of any diagnosed psychiatric 
disorder, to include previously diagnosed 
anxiety and depression (See June 2003 VA 
examination report and June 2008 VA 
impression of depression).  Is it more 
likely than not (greater than 50 percent 
probability), at least as likely as not (a 
50 percent or greater probability), or 
less likely than not (less than a 50 
percent probability) that the Veteran's 
psychiatric disorder(s) are related to or 
had their onset during service?  If the 
Veteran is diagnosed with a psychosis the 
examiner is requested to offer an opinion 
on whether it manifested within one year 
from the Veteran's separation from 
service, and if so, describe the severity 
of the condition(s) within the first post-
service year.  The report of examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests including 
psychological testing and evaluation are 
to be accomplished.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

3.  Thereafter, ensure that the remand 
instructions have been carried out in 
accordance with the instructions above.  
If the examination report is 
insufficient, it must be returned.  Then 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted, 
the RO should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



